Order entered April 30, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01350-CV

             MIRAMAR FAIRMOUNT PARTNERS, LLC AND
                CALABAZA HOLDINGS, LLC, Appellants

                                       V.

 2902 MAPLE, LP, ANDERS P. TING, AND COMERICA BANK, Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-10049

                                    ORDER

      Before the Court is the April 27, 2020 motion of Calabaza Holdings, LLC

for an extension of time to file its combined reply and cross-appellee’s brief. We

GRANT the motion and extend the time to June 8, 2020.

      Also before the Court is the April 27, 2020 motion of Miramar Fairmount

Partners, LLC for an extension of time to file its combined reply and cross-
appellee’s brief. We GRANT the motion and extend the time to June 15, 2020.




                                         /s/   ROBERT D. BURNS, III
                                               CHIEF JUSTICE